Opinion filed September 15, 2017




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-17-00217-CV
                                   ___________

      IN THE INTEREST OF S.M.O. AND S.B.O., CHILDREN


                    On Appeal from the County Court at Law
                             Ector County, Texas
                      Trial Court Cause No. CC-3556-PC


                     MEMORANDUM OPINION
      Appellant, the mother of S.M.O. and S.B.O., has filed in this court a motion
to dismiss her appeal. In the motion, Appellant requests that this court withdraw her
notice of appeal and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


                                                    PER CURIAM


September 15, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.